Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 1 of 65 Page ID #:7423

                                                                              1


  1                          UNITED STATES OF AMERICA
                           UNITED STATES DISTRICT COURT
  2                       CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
  3
                                       - - -
  4                       HONORABLE CHRISTINA A. SNYDER
                      UNITED STATES DISTRICT JUDGE PRESIDING
  5                                    - - -

  6
         UNITED STATES OF AMERICA,         )
  7                                        )
                       PLAINTIFF,          )
  8                                        )         CASE NO.:
         VS.                               )         CR 14-648-CAS
  9                                        )
         HARINDER SINGH,                   )
 10                                        )
                       DEFENDANT.          )
 11     ___________________________________)

 12

 13

 14                    REPORTER'S TRANSCRIPT OF PROCEEDINGS

 15                          MONDAY, NOVEMBER 26, 2018

 16                           LOS ANGELES, CALIFORNIA

 17

 18

 19

 20

 21

 22                        LAURA MILLER ELIAS, CSR 10019
                          FEDERAL OFFICIAL COURT REPORTER
 23                       350 WEST 1ST STREET, ROOM 4455
                           LOS ANGELES, CALIFORNIA 90012
 24                              PH: (213)894-0374

 25



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 2 of 65 Page ID #:7424

                                                                              2


  1

  2
        APPEARANCES OF COUNSEL:
  3

  4
        ON BEHALF OF PLAINTIFF:
  5

  6                 UNITED STATES ATTORNEY'S OFFICE

  7                 BY: CAROL CHEN

  8                 ASSISTANT UNITED STATES ATTORNEY

  9                 312 NORTH SPRING STREET

 10                 LOS ANGELES, CA 90012

 11

 12

 13     ON BEHALF OF DEFENDANT:

 14

 15                 PETER JOHNSON, ESQ.

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 3 of 65 Page ID #:7425

                                                                              3


  1

  2

  3                                      INDEX

  4

  5         PROCEEDING                                         PAGE

  6

  7         SENTENCING                                         4

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 4 of 65 Page ID #:7426

                                                                                 4


  1         LOS ANGELES, CALIFORNIA, MONDAY, NOVEMBER 26, 2018

  2                                      - - -

  3                 THE CLERK:    Calling Calendar Item No. 7.

  4                 Case No. CR 14-648.

  5                 United States of America versus Harinder Singh.

  6                 Counsel, please state your appearances.

  7                 MS. CHEN:    Good afternoon, Your Honor.        Carol Chen

  8     on behalf of the United States.          Also with the Court's

  9     permission, if it's possible for IRS Special Agent Donald

 10     Classen to be at the table?

 11                 THE COURT:    Yes.

 12                 MS. CHEN:    Thank you, Your Honor.

 13                 MR. JOHNSON:    Good afternoon, Your Honor.       Peter

 14     Johnson on behalf of Mr. Harinder Singh who is present,

 15     prepared for sentencing and assisted by the court's Punjabi

 16     interpreter.

 17                 THE COURT:    Very well.      Good afternoon.

 18                 Okay.    Let's just review what I'm going to call the

 19     preliminaries.      It appears that the presentence report in

 20     this case was disclosed on March 21, 2018.          The Court has

 21     reviewed the presentence report, the addendum to the

 22     presentence report, the government's position regarding

 23     sentencing, the defendant's position regarding sentencing.

 24     The supplemental sentencing letters submitted on behalf of

 25     the defendant and the letter from Professor Singh which was



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 5 of 65 Page ID #:7427

                                                                                5


  1     included in the sentencing papers submitted by defendant.

  2                 Does that cover everything as best we can tell?

  3                 MS. CHEN:    And Your Honor, I apologize if I missed

  4     it, but I belive there also a presentence investigation

  5     report disclosed August 15, 2018.        I'm not sure if there were

  6     any specific material differences.

  7                 THE COURT:    There was one, and then there was a

  8     revised one.    Um, well, let's discuss that.       I think there

  9     was a revised sentencing letter.       I'm not sure that there was

 10     a revised PSR, but I thought there was an addendum.           I have

 11     an addendum.    I have the original letter.       The sentencing

 12     memorandum from Mr. Singh, the government's sentencing

 13     memorandum.    I have a revised letter to which there is

 14     attached -- okay.     There's a second addendum to the

 15     presentencing report which is attached to the letter.            Is

 16     that what you're referring to?

 17                 MS. CHEN:    It is, Your Honor.     I think that's

 18     Document 1020.     There also appears to be a docket entry of

 19     1019 which it also says presentence investigation report.              On

 20     the bottom it says date report prepared March 21st, 2018 and

 21     the date report revised was August 15, 2018.

 22                 THE COURT:    Yes.

 23                 MR. JOHNSON:    I have in my notes that there weren't

 24     changes, but I just want to make sure that I don't skip

 25     anything that might be important to the Court.          I will



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 6 of 65 Page ID #:7428

                                                                              6


  1     operate from my assumption in my notes that there weren't

  2     changes to that.     To the extent I am wrong, um, please let me

  3     know and I can look at it and go through it.

  4                 THE COURT:    Well, let's be sure we're talking about

  5     the same thing.     The second addendum that I have, uh, notes

  6     changes based on United States versus Evans which was decided

  7     recently which goes to conditions of supervision.

  8                 MS. CHEN:    And, Your Honor, that's Document 1020, I

  9     believe.    And I think on that same day in question, it

 10     appears there was a presentence investigation report

 11     disclosed also August 15, 2018.       It's 23 pages, but I believe

 12     there are no material differences between that and the

 13     March 21st, 2018.     It may be just that with the addendum, the

 14     Probation Office also essentially refiled their presentence

 15     report.

 16                 THE COURT:    Well, I think you're correct, but

 17     Mr. Johnson, if you want to look at everything, I'm prepared

 18     to let you do that.

 19                 MR. JOHNSON:    Um, I don't have the physical copy of

 20     that addendum.     I'm pretty sure that I went through, uh, the

 21     documents that were there at least in my notes that I have

 22     that there were no changes to the guideline calculation.

 23                 THE COURT:    I'm not helpful because I don't have

 24     the document number from the file.        I do have the actual

 25     report and I do have the presentence report.         It says report



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 7 of 65 Page ID #:7429

                                                                               7


  1     prepared March 21, 2018.

  2                 MS. CHEN:    And, Your Honor, I can show Mr. Johnson

  3     very briefly, if you want, Document 1019 which is the one at

  4     issue?

  5                 THE COURT:    Okay.   Why don't you do that.

  6                 MR. JOHNSON:    If I may, Your Honor?      Thank you.

  7                 MS. CHEN:    And I apologize, Your Honor.      I just

  8     want to make sure the record is clear.

  9                 THE COURT:    I understand.

 10                 MR. JOHNSON:    Your Honor, I'm fine with the PSR.

 11                 THE COURT:    Okay.   Just to summarize and I don't

 12     want to mischaracterize things, but I think that the most

 13     recent second addendum really deals with the -- we get them

 14     in almost every case now because of United States versus

 15     Evans which changes certain of the conditions of supervision.

 16     And I think that's why the second addendum was issued to

 17     account for that.     Is that your understanding, Ms. Chen?

 18                 MS. CHEN:    Yes, Your Honor.

 19                 THE COURT:    Okay.   Do you have that, Mr. Johnson?

 20     I just want to be sure that you have the second addendum.

 21                 MR. JOHNSON:    I -- I don't have the second

 22     addendum, but to the extent that I can look at it?

 23                 THE COURT:    Sure.

 24                 MR. JOHNSON:    That's fine, Your Honor.      Thank you.

 25                 THE COURT:    Okay.   Basically, I think we've covered



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 8 of 65 Page ID #:7430

                                                                               8


  1     what's been disclosed.      I think to summarize Probation found

  2     an Offense Level of 34, a Criminal History Category of one

  3     yielding an advisory 151 to 188 months.         The government

  4     responded, uh, well the recommendation from Probation was

  5     151 months.    The government agreed with 151 months.

  6                 And then for reasons which I will go into a minute,

  7     Mr. Johnson, you argue that your client should be placed in

  8     custody for no more than 12 months and a day.          To begin with

  9     you argue that the offense level should be 23 which would

 10     yield 46 to 57 month advisory range.        Um, and basically, you

 11     object to the offense conduct because the statements of Sucha

 12     Singh are improperly attributed to your client.

 13                 Secondly, you object to the plus 18 in offense

 14     level because the amounts were not reasonably foreseeable by

 15     your client and even if foreseeable, you argue that the

 16     increase should be 16 not 18.

 17                 Then you object to the plus six in Paragraph 46

 18     because of insufficient evidence that the -- demonstrating

 19     that the money that was transferred was connected to drug

 20     trafficking.    And then you also object to Paragraph 53

 21     because, uh, there should be a three level decrease for

 22     mitigating role for your client.

 23                 And so at the end of the day, you say that the

 24     offense level of eight should at most be increased by 16 and

 25     that the plus two is appropriate, but there should be a minus



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 9 of 65 Page ID #:7431

                                                                               9


  1     three and you end up at 23, and I'll let you elaborate

  2     further.    But in addition you argue that the 3553A factors

  3     compel a downward variance based on your client's religious

  4     background and what his expectations were regarding hwala

  5     money transfers, uh, and based on his personal history, age

  6     and lack of criminal history.       And I'm sure you have more to

  7     say, but that's a short form summary.

  8                 MR. JOHNSON:    Yes, that's correct.

  9                 THE COURT:    Okay.   Let me say this.     Obviously, in

 10     light of the sentences that have been given in this case, I

 11     think 151 months is extreme and not warranted.          I am not

 12     persuaded for the reasons I articulated at trial that there

 13     is some cultural basis for departing.        I'm not convinced with

 14     your argument that the loss at issue in this case was not

 15     foreseeable by your client.       I do think there was substantial

 16     evidence that your client knew that the proceeds and the

 17     laundered funds were connected to drug proceeds.

 18                 I want to hear further from everyone regarding the

 19     statements of Sucha Singh and whether they are relevant or

 20     not.   I don't think Mr. Harinder Singh is entitled to minus

 21     three for mitigating role given his participation in the

 22     transaction.

 23                 So I guess what I'm prepared to say is that I think

 24     the offense level of 34 is appropriate, but I do think there

 25     are mitigating factors most particularly to avoid disparity



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 10 of 65 Page ID #:7432

                                                                             10


   1     of sentencing which should apply here.        And I searched

   2     through the docket sheet and I know that Mr. Sucha Singh was

   3     sentenced to 63 months in custody, Harmeet 42 months.          I

   4     think Mr. Wadhwa was 46 months and think right now --

   5                  MR. JOHNSON:    41.

   6                  THE COURT:    -- they're at the high level in this

   7     case.   So Ms. Chen, can you tell me if there's someone who is

   8     higher that I have missed?

   9                  MS. CHEN:    Yes, Your Honor.    So I too went through

  10     the docket and from my understanding, Sucha Singh get

  11     63 months.    He was facing an advisory range of 108 to 135

  12     months.

  13                  THE COURT:    Right.

  14                  MS. CHEN:    But he got credit for attempted

  15     cooperation which is not news to anybody.        John Bradley

  16     Martin who was a repeat courier got 63 months out of an 87 to

  17     108 months advisory range.         Harmeet did get 42 months out of

  18     a 70 to 87 months.       He did cooperate.   Again, it's public

  19     knowledge.

  20                  There were two couriers Montenegro who was facing

  21     an advisory range of 46 to 57 months and Baraza who was

  22     facing 57 to 71 months and both got 24 months.         Sanjev Wadhwa

  23     as we all know cooperated.

  24                  THE COURT:    He was initially at 70 months, and then

  25     reduced.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 11 of 65 Page ID #:7433

                                                                             11


   1                MS. CHEN:    Yes, Your Honor.     And for the record,

   2     while the government did submit the recommendation of

   3     151 months, having reviewed all of the sentences given by

   4     this court, we do agree that 151 months would create a

   5     sentencing disparity and so we're actually prepared to adjust

   6     our recommendation today.

   7                THE COURT:    Mr. Johnson, why don't you go from

   8     there.

   9                MR. JOHNSON:    Your Honor, I can begin where we left

  10     off at the last hearing, I think it was at the end of the

  11     August, where the government actually agreed after

  12     Mr. Singh's arrest in October of 2012 that he did not

  13     continue on delivering.      And I begin there because I think

  14     it's an important part of examining the -- what was going on

  15     in Mr. Singh's mind.     It, I think, offers mitigation that

  16     once he learned that what was actually going on, once he put

  17     the puzzle together that he wasn't going to continue

  18     delivering money.

  19                Even when, and he can tell you, when solicited by

  20     his uncle Sucha Singh to continue to deliver money after

  21     October of 2012, he didn't do so.       Um, I think that's

  22     important because on that day and thereafter, um, Mr. Singh,

  23     Harinder Singh, was, um, met with the government.          He was

  24     going with some of the agents to various places where he

  25     picked up money in an effort to cooperate.         That cooperation



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 12 of 65 Page ID #:7434

                                                                             12


   1     didn't work out because there was no plea agreement and no

   2     admission related to that the money was connected to drugs.

   3                I think that I'll just as we go along, the

   4     objection related to the reasonably foreseeable, I think is

   5     right.   And it's right because if the Court recalls from

   6     trial, the money that was being delivered in the very

   7     beginning, um, there was no indication that this was from

   8     some illegal source.     There was the testimony by the expert

   9     that there are legal ways to deliver money that are

  10     traditionally practiced within the Punjabi faith and culture.

  11                The indictment described that as white hwala.          And

  12     those beginning payments that I've listed out on page 4,

  13     would be considered in at least Mr. Singh's mind white hwala.

  14     There was no evidence at trial that they would be anything

  15     other than white hwala.      No evidence that he was told that

  16     this must be some form of illegal activity or drugs.

  17                That was the early ones that I've -- that I've laid

  18     out.   That's on page 4 I'm referring to where I say the

  19     $522,000 in March of 2012 and $600,000 again in March.

  20     Another $500,000 in April.

  21                THE COURT:    Could I ask one question?

  22                Let's assume you're correct.       At the beginning he

  23     had every belief that they were white hwala payments.          Along

  24     the way, though, he's asked to transport money and has reason

  25     to believe that that money comes from drug sources.          Doesn't



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 13 of 65 Page ID #:7435

                                                                             13


   1     that impact the argument that the first four payments were

   2     white hwala?

   3                In other words, doesn't it make it more foreseeable

   4     for your client to believe that the earlier payments were of

   5     the same nature as the later payments?

   6                MR. JOHNSON:    No, and I can explain why.

   7                THE COURT:    Yes.

   8                MR. JOHNSON:    What I did was that I looked at the

   9     trial evidence, the evidence from Mr. Khukaran from Canada

  10     and the person, uh, Mr. Wadhwa from India and the expert's

  11     testimony, the testimony at trial.       The testimony was that at

  12     the time of this when Khukaran was involved that Mr. Harinder

  13     Singh was operating his own kind of hwala.

  14                Now, we disagree with that, but there would be some

  15     basis then in the facts to say, okay, this is different

  16     somehow.   This was not my uncle telling me that I should

  17     deliver this money from one, um, Punjabi Sikh to another

  18     Punjabi Sikh.    Because those funds weren't delivered to what

  19     the evidence said well, it may be somebody outside of the

  20     faith.   These were internal deliveries of money.

  21                So in, uh, based upon the evidence, there's --

  22     there's really no evidence to show that this would have been

  23     somehow illegal in nature because the evidence actually was

  24     that, uh, there are legal payments -- from the expert, there

  25     are legal payments of money in the church, in the Sikh faith



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 14 of 65 Page ID #:7436

                                                                             14


   1     that are transferred and it's in the billions of dollars

   2     every year.

   3                 As well as from Mr. Taran Singh who said yes, there

   4     are legitimate for what he believed to Mr. Singh, Taran Singh

   5     said that all of it was illegal.       That's different from the

   6     government's theory that there is money being collected

   7     throughout the church and Punjabi Sikh businesses throughout

   8     Los Angeles that are collecting money and then delivering

   9     money to various sources.

  10                 In addition to that, in the journal there were

  11     multiple, and that came out at trial during

  12     cross-examination, there were multiple hwalas where

  13     Mr. Harinder Singh was picking up money and delivering money.

  14     Under those circumstances, there's no indication in and of

  15     themselves that this is drug related.        I fully understand the

  16     evidence.

  17                 While I disagree with it, again, I understand the

  18     evidence that there is evidence to say if large amounts of

  19     money are being delivered in a parking lot to an individual,

  20     that is not of the Sikh faith.       I think that's where the

  21     Court got to say there were some form of illegal activity

  22     that characterized the illegal activity, but that didn't

  23     exist in the first three portions where Mr. Harinder Singh

  24     was involved.    And that's why I believe that those should not

  25     be considered unreasonable.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 15 of 65 Page ID #:7437

                                                                             15


   1                  Now, in addition to that, if those payments

   2     occurred after, not before but after, then I think they would

   3     be reasonably foreseeable.      But, again, under the

   4     circumstances and the government's already conceded this

   5     fact, that the last payment of $310,000 that he had already

   6     withdrawn.    So that payment should not be included in the,

   7     uh, in that calculation.

   8                  And I think there's -- actually, we would only be

   9     assuming and making -- speculating about what the evidence

  10     may be related to, uh, the payments in the early ones and I

  11     just don't think it's reasonably foreseeable.         There's no

  12     evidence to say that it is.

  13                  Your Honor, I'll turn next to the drug, uh, the

  14     plus six.    The plus six is inappropriately applied and this

  15     is why.   There is absolutely no evidence, no evidence not

  16     from any one of the witnesses that testified at trial, um,

  17     not from anybody that this money that Mr. Singh, Harinder

  18     Singh, knew or believed, that's the standard, knew or

  19     believed that the offense involved the distribution of a

  20     controlled substance.

  21                  If the Court recalls that we -- we debated over the

  22     jury instructions.     That it was, the standard was that the

  23     Court decided what the government had to prove some form of

  24     illegal activity.     I understand the evidence and many of

  25     witnesses, Gurkaran Isshpunani Singh, Mr. Taran Singh,



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 16 of 65 Page ID #:7438

                                                                             16


   1     Mr. Wadhwa they all said oh, yeah, he should have known that

   2     it was something unlawful.      That he would have, uh, he would

   3     known from the context that it was something unlawful.

   4                 But they weren't talking about drugs, Your Honor.

   5     And I think in the context of the culture and faith that what

   6     Professor Gill has laid out, that a reasonable person that

   7     was coming into the country, asked to deliver money that is

   8     inside, within the church, asked by his uncle, in the

   9     cultural context, I think, if -- and without ever being

  10     introduced to evidence to say that there were conversations

  11     with drugs, with people that delivered drugs, there's no way

  12     to say that he knew that this, knew or reasonably believe

  13     that this was related to drugs.

  14                 Um, you know, and I think they recorded as many

  15     phone calls as they could in terms of the, um, the evidence

  16     here and nobody -- Mr. Harinder Singh is not talking about

  17     drugs.   I think in addition to that, pulling it all together

  18     that he pulled out in October 16, 2012 before he was

  19     indicted, he was indicted in May of 2015, that he really

  20     didn't know that, um, this was somehow connected to drugs

  21     even if they, uh, this evidence to say there was something

  22     unlawful.

  23                 Um, I do believe the mitigating role of three level

  24     applies, but I know the Court has read the papers and I won't

  25     get into that.    I think that the more important part and it



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 17 of 65 Page ID #:7439

                                                                             17


   1     does overlap with what we're here about is the 3553 factors.

   2     Does the Court want me to get into that right now?

   3                THE COURT:    Not yet.

   4                MR. JOHNSON:    Then I'll end there.

   5                THE COURT:    Okay.   Ms. Chen, insofar as Mr. Johnson

   6     made his arguments, what do you have to say in response?

   7                MS. CHEN:    I'll try to be brief, Your Honor.

   8                So first off, I think the easier, I hope it's the

   9     easiest issue is that I believe Probation, uh, actually did

  10     take out the December 2012 seizure, uh, because I don't think

  11     the government will concede that he formally withdrew from

  12     the conspiracy as in like legally sufficient, but he was

  13     certainly arrested in October of 2012.        We are fine with not

  14     putting the additional December 2012 seizure to the

  15     calculations.

  16                From what I'm looking at the presentence report,

  17     Your Honor, again, it would Document 1019 which is the

  18     August 15, 2018 one, it appears that on Paragraph 44,

  19     Probation specifically does not take into account the

  20     December seizure.     Um, I don't think Mr. Johnson talked about

  21     it at this time, but in his sentencing position, he had

  22     talked about also the double counting.

  23                Specifically, I believe it was $170,000 because

  24     there were, um, like $90,000, $80,000 amounts that were

  25     discussed over the phone I think on October 9th and 10th.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 18 of 65 Page ID #:7440

                                                                             18


   1     And, again, Probation my understanding is they took out

   2     $170,000.   I think that still is equivalent to a plus 18.

   3                 There is an argument that the three seizure amounts

   4     from March and early April would be reasonably foreseeable to

   5     the defendant, but I think I also can recognize that there

   6     probably likely was an escalating level of knowledge for this

   7     defendant with regards to the black hwala versus white hwala.

   8     The three amounts discussed are very large amounts, $560,000

   9     essentially.

  10                 So I do think based on the evidence including the

  11     testimony of cooperators where they indicated that the large

  12     amount itself would be a red flag.       The money laundering

  13     expert also discussed that.      Without waiving the government's

  14     right to argue that the plus 18 does apply on appeal, we're

  15     literally talking about a difference of two levels, plus 16

  16     versus plus 18.

  17                 Um, I do think that 151 months like I stated again,

  18     not to waive the government's rights, I do think 151 months

  19     normally would be sufficient, but not greater than necessary,

  20     but given the sentences imposed in this case, I think the

  21     government would be fine if we just imposed the plus 16

  22     enhancement to, uh, knock down one level of dispute, but

  23     however, I do think plus 18 would be consistent with being

  24     reasonably foreseeable.

  25                 THE COURT:   Well, let's just take that to its



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 19 of 65 Page ID #:7441

                                                                             19


   1     logical conclusion.      If for purposes of discussion and

   2     without committing the government to any position it was plus

   3     16, that would take him to 24.       If I understand, you still

   4     believe that he should have the plus six.

   5                 MS. CHEN:    Yes, Your Honor.    So if I may briefly

   6     address that?

   7                 THE COURT:    Yeah.

   8                 MS. CHEN:    I believe that issue was taken care of

   9     at trial.

  10                 THE COURT:    I do, too.

  11                 MS. CHEN:    The only theory that the government

  12     proceeded on at all times in this case including heavy

  13     litigation preceding trial and at trial, the evidence was

  14     that it was drug trafficking proceeds.        I believe the jury in

  15     order to convict Mr. Singh on Count 1 had to find that each

  16     and every element was proven and that includes that the

  17     defendant knew that the money constitutes some proceeds of

  18     some unlawful activity.

  19                 Obviously, we didn't have -- I don't believe the

  20     verdict form had them specify which unlawful activity, but,

  21     again, that was the only evidence that was introduced at

  22     trial so I believe the plus six would apply.

  23                 With respect to whether or not a mitigating role

  24     adjustment does apply, we don't believe so, Your Honor.           I'm

  25     fully aware that Mr. Sucha Singh has been vilified both in



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 20 of 65 Page ID #:7442

                                                                             20


   1     trial as well as sentencing papers and at sentencing

   2     hearings.    He got sentenced.    He took responsibility.      He

   3     plead.   Basically, who's up for sentencing now is this

   4     defendant.

   5                  I fully understand that Mr. Sucha Singh got his

   6     nephew involved, but I think the evidence also was

   7     established at trial that as he got -- he put the puzzle

   8     together as Mr. Johnson would say by July, August and became

   9     a pretty indispensable individual for Gurkaran Isshpunani,

  10     Sanjev Wadhwa.

  11                  There's evidence which was referenced in this

  12     Court's order denying the motion for acquittal or for a new

  13     trial.   Uh, it referenced the evidence that Mr. -- that this

  14     defendant had contacted Mr. Isshpunani to want to invest his

  15     own money.    There's also a call, finally, Your Honor, where

  16     this defendant boasted about his ties for hwala, I believe,

  17     with New York and New Jersey.

  18                  So while he may have started as a courier, we

  19     certainly think that his role was established as much more as

  20     a hwala broker along the lines of Taran Singh, Harmeet Singh

  21     and Sucha Singh, and in fact he tried to cut out his uncle.

  22                  THE COURT:   All right.

  23                  MR. JOHNSON:   Your Honor, I addressed each of

  24     those, the alleged cutting of the uncle, the relationship

  25     with Gurkaran Singh, the issue of behind the curtain on page



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 21 of 65 Page ID #:7443

                                                                             21


   1     7 and 8 of our brief, that's a direct response to what the

   2     government has laid out.      Just basically that he is not, uh,

   3     wasn't elevating at all within the hwala business, was acting

   4     as a courier because he was trusted.        He was introduced to

   5     Gurkaran Singh by Sucha Singh.

   6                Um, Professor Gill who is present in the court

   7     today has laid out the interpretation of those calls in his

   8     letter.   I'm happy to put him on the stand if necessary if

   9     the Court needs it, but I've laid out the -- the response to

  10     what the government has suggested and talked about him being,

  11     uh, the allegations of him being a broker.

  12                I fully understand, you know, how the Court will

  13     decide whether he's mitigating or minor role, but I think

  14     those are the factual issues that are in dispute as well as

  15     the idea, and I understand the Court disagrees with me,

  16     regarding evidence related to the plus six.         I think we've

  17     written that and laid out our argument.

  18                THE COURT:    I think we exhausted that and I have to

  19     say that I think the jury's finding is persuasive because I

  20     think they did find that the proceeds were related to an

  21     unlawful activity.     And as Ms. Chen said not specifically

  22     drugs, but whether drugs or not, that obviously is an issue

  23     that you're going to raise on appeal, but for my purposes, I

  24     think the plus six is appropriate.

  25                MR. JOHNSON:    Your Honor, not to belabor that



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 22 of 65 Page ID #:7444

                                                                             22


   1     point, but just to be -- I want to make sure my argument is

   2     clear.

   3                THE COURT:    No, by all means.

   4                MR. JOHNSON:    Thank you.

   5                The standard is different on the guideline and I

   6     tried to highlight that out.      It says the guideline is

   7     different where the jury instruction didn't point to actual

   8     drugs, but allowed the -- the jury to be more expansive and

   9     say oh, some form of illegal activity or maybe he knew there

  10     was some form of illegal activity when he, um, lied to the

  11     police when he was pulled over or it was somehow illegal;

  12     right?   But not that it was related to drugs.        That jury

  13     finding didn't have that.

  14                And what the guideline says is quote "knew or

  15     believed that any of the laundered funds were the proceeds of

  16     or intended to promote an offense involving the

  17     manufacturing, importation and distribution of controlled

  18     substances."    And that -- it adds six levels to an already --

  19                THE COURT:    I know that, but what do you do about

  20     Pindi and some of the other evidence in the case?

  21                MR. JOHNSON:    Oh, Pindi never spoke to Mr. Singh.

  22                THE COURT:    No, but he spoke to others.

  23                MR. JOHNSON:    And the evidence of Gurkaran said oh,

  24     I assumed he knew it was illegal, but there is a difference

  25     between white hwala and back hwala.       Even there was some form



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 23 of 65 Page ID #:7445

                                                                             23


   1     of illegal activity, what could it be?        Could it be the

   2     importation of illegal products?       Could it be the actual --

   3     could it be money laundering in some other form?          And that's

   4     what the plus six adds.      Plus six adds another level to the

   5     sentence that is related to drugs and it's just not here.

   6                THE COURT:    Ms. Chen.

   7                MS. CHEN:    Your Honor, if I can briefly address

   8     that point.    First of all, I want to make clear the

   9     government's position.     We are not just relying upon what the

  10     jury likely found.     To the extent the Court can make the

  11     finding based on the evidence that it reviewed itself, that

  12     it sat through during this trial and at which, frankly, if

  13     need be the government is happy to put it back on for

  14     purposes of sentencing.

  15                That there is evidence and we believe it's

  16     sufficient evidence to show that the defendant knew that the

  17     proceeds were some form of unlawful activity.         Specifically,

  18     drug trafficking.     That's the first point.

  19                The second point is the government had previously

  20     objected and would renew its objection particularly for the

  21     record to the letter that was written by Professor Gill who

  22     had we intended to cross-examine Mr. Gill, if that had been

  23     the case, I would have asked the witness to step out prior to

  24     all of this.    But the Court had indicated that it was not

  25     going to adopt the cultural basis for departing.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 24 of 65 Page ID #:7446

                                                                             24


   1                  I would point out that the letter, I understand

   2     Mr. Johnson's advocacy here and this is in no way means to

   3     offend him, but the letter is highly inappropriate.          It seeks

   4     to overturn the jury's finding.       It basically attempts to

   5     testify for the defendant and tries to basically insinuate

   6     what he was thinking at the time a few years ago when he was

   7     actually conducting the behavior for which he was convicted

   8     by a jury.

   9                  And Mr. Gill with all due respect likely should

  10     have been called as a witness.       I believe Mr. Johnson had

  11     indicated he was going to call him.       And now at sentencing

  12     has decided to put together a letter which talks about all

  13     these cultural bases for departing.       And it says that he's of

  14     a firm belief that surely this defendant did not know what he

  15     was doing was illegal.

  16                  I find it highly inappropriate and in particular,

  17     Your Honor, we would object to the entire letter, but

  18     specifically Exhibit B which for the first time transcribes a

  19     call that was not played before this jury.         He also talks

  20     about various interpretations.

  21                  And the only other thing I would mention,

  22     Your Honor, if this Court will recall at the beginning of

  23     trial, we were going to have a potential issue in the sense

  24     that the interpreter that had translated the calls also

  25     happened to be interpreting for the defendant at various



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 25 of 65 Page ID #:7447

                                                                             25


   1     points in the trial and sat next to him.

   2                  And we averted that, if I remember correctly,

   3     because Mr. Johnson and the government actually ended up

   4     agreeing to the transcripts.      So to now come back and, uh,

   5     add new color to the interpretation, I believe Professor Gill

   6     talks about the government's transcript being woefully

   7     inadequate, I'm not even sure he would have been qualified as

   8     an expert at trial.

   9                  For the record and to keep my Appeals Unit happy, I

  10     would object to that letter.      He's attempting to essentially

  11     speak for the defendant.      I'm not sure what evidence he

  12     reviewed.    He's trying to seek to basically overturn the jury

  13     verdict and finally we would object.

  14                  I understand, obviously, the Court can consider

  15     anything it wants at sentencing, but as this Court had

  16     already indicated, it was not going to accept a cultural

  17     basis for departing.      Unless the Court changes its mind, I

  18     would ask, at that point I would want to cross-examine

  19     Professor Gill.

  20                  THE COURT:   Okay.

  21                  MR. JOHNSON:   Your Honor, the Court can consider

  22     any of the other transcript of calls to the extent that are

  23     necessary.    The government actually didn't object last time.

  24     I think the Court came out and suggested that we bring

  25     Professor Gill here for the next hearing and we did.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 26 of 65 Page ID #:7448

                                                                              26


   1                  THE COURT:   Well, I think more accurately you

   2     sought CJA funds to provide to Professor Gill so he could do

   3     an analysis for purposes of sentencing, and I said I was

   4     prepared to authorize your requested funds.

   5                  MR. JOHNSON:   I think the Court, forgive me this is

   6     my recollection of what happened last time.         The government

   7     came in to the court and the Court took the bench and said

   8     that you read the position papers and that you were sure that

   9     the government probably would want to respond.         The

  10     government said yes, they would like to respond.          I didn't

  11     receive anything in writing or anything.        I asked for the

  12     additional funds because we continued the sentencing hearing.

  13                  THE COURT:   I think we're speaking at

  14     cross-purposes.

  15                  MR. JOHNSON:   I obviously think that Exhibit B is

  16     relevant to the Court's determination.        The letter is

  17     relevant to the Court's determination.        Even if the Court

  18     struck the -- the belief that hey, Mr. Singh didn't know and

  19     the Court -- Professor Gill was not an expert on what the

  20     Court -- what evidence the Court must rule on right now.

  21                  That the, uh, if that's his belief, if that's

  22     stricken from the letter or just taken from the letter or

  23     even ignored, the other parts of the letter are very, very

  24     important.    About the cultural, um, impact of a person coming

  25     into the country, being accepted into the Sikh faith and the



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 27 of 65 Page ID #:7449

                                                                             27


   1     Punjabi culture.    The role of Sucha Singh as an individual.

   2     And it's actually interpreting not just that Exhibit B, but

   3     other calls as well.

   4                That is entirely correct that we disputed over the

   5     transcripts.    We agreed.    I was allowed to cross-examine as

   6     to what the calls meant without the ability to impeach

   7     because I wouldn't have Professor Gill's interpretation, but

   8     we're in a different stage.      We're at the sentencing stage

   9     and this is entirely important in terms of mitigation and

  10     it's definitely important in terms of the plus six.

  11                And it's important to see who he, uh, Mr. Singh is.

  12     The personal history and characteristics are part of 3553A.

  13     It's interwoven with his cultural background.         We can't

  14     ignore that he was born in Punjabi and raised in the Sikh

  15     faith and the -- I think that's entirely relevant and

  16     important to the Court.

  17                THE COURT:    Well, even if it is relevant and I can

  18     consider it, let's assume that for a minute.         I don't find it

  19     persuasive, that's the real problem.        Look, I don't want to

  20     cut anyone off, but what we come down to in this case it

  21     seems to me is a situation whether we accord a plus 16 or a

  22     plus 18, the advisory range is quite high.         Because of the

  23     other sentences I have imposed in the case, I think that a

  24     lower range is appropriate.

  25                The difficulty in this case which is driven by



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 28 of 65 Page ID #:7450

                                                                               28


   1     guidelines, I believe that Sucha Singh is probably a

   2     significant force in involving Harinder Singh in this

   3     conspiracy.    The problem is that Sucha Singh chose the road

   4     of pleading guilty and your client went to trial.          He was

   5     entitled to go to trial.      He should not be punished because

   6     he did go to trial.

   7                 But the guidelines do provide a minus three for

   8     those who enter into plea agreements versus people who don't.

   9     But even if I were to give your client the minus three, he

  10     still would be well above the range of other people in the

  11     case.    So the question for me is what is a principled basis

  12     for departing.

  13                 I think the appropriate sentence is somewhere in

  14     the range of 60 to 70 months.       I know the government

  15     disagrees, but I think that's the appropriate range.          There

  16     is a part of me that thinks it should be higher than Sucha

  17     Singh.    There's a part of me that thinks it should be no

  18     higher than Sucha Singh's sentence because I understand that

  19     an elder came to your client and got him involved.

  20                 But after that I can't say that anyone transporting

  21     those amounts of cash, uh, shouldn't have known that there

  22     was some illegal activity notwithstanding the custom of white

  23     hwala and all those things.      I mean, I don't think there's

  24     much evidence, there may be some, that your client engaged in

  25     white hwala for parts of this transaction.         Uh, this was his



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 29 of 65 Page ID #:7451

                                                                             29


   1     hwala experience.

   2                MR. JOHNSON:    Your Honor, I think that the -- this

   3     is where I believe that the cultural and religious context

   4     of -- and the expert's testimony that wasn't our expert that

   5     testified that there are many thousands, millions of dollars

   6     that are being collected in Sikh temples and distributed back

   7     to India or collected from Punjabi and Sikh businesses as

   8     laid out by the expert that has described how, you know,

   9     culturally this is part of a practice that has a very, very

  10     long history.    It's in the letter and in our papers.

  11                I think that putting Sucha Singh, Harmeet Singh,

  12     Gurkaran Singh on the same level of Harinder Singh is wrong.

  13     And that is because Sucha Singh as the Court recalls the

  14     evidence was a leader in this, negotiated exchange rates.

  15                Uh, same thing with Mr. Wadhwa.       The same thing

  16     with Harmeet Singh, all of these individuals and, uh, if I

  17     didn't mention Mr. Wadhwa.      They were negotiating exchange

  18     rates.   They're very clearly hwala brokers.        And each one of

  19     the, uh, there was nothing to say that Harinder Singh was

  20     negotiating exchange rates at that level.

  21                In addition to that, Sucha Singh, Gurkaran Singh,

  22     actually, I don't want to include Gurkaran Singh because I'm

  23     not sure of the evidence, but definitely Sucha Singh,

  24     definitely Taran Singh, definitely Mr. Wadhwa were dealing in

  25     hwala for years.    I mean, I think Sucha Singh the evidence



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 30 of 65 Page ID #:7452

                                                                             30


   1     was it was all the way back in the early 2000s, maybe the

   2     1990s.   And Mr. Harinder Singh it was just within the period

   3     that he arrived in the United States.

   4                  Harmeet Singh, the same thing, very, very long

   5     period of time.    Taran Singh.     These were elders in the

   6     community.    And I think that should be considered in terms of

   7     the evidence to say that his sentence should be, I think it

   8     would lead to a sentencing disparity to say that they are on

   9     the same level.    Uh, that it should be much lower than Sucha

  10     or Harmeet or Mr. Wadhwa.

  11                  I know the Court cited the guidelines where there's

  12     a minus three, but the 3553A factors don't consider that.           I

  13     mean, the Court has the power to look at that.         And it would

  14     lead to a sentencing disparity to say that someone who's been

  15     involved substantially over the years is now sentenced the

  16     same way that what would be someone that was involved a

  17     shorter period of time and then stopped on October 16, 2012.

  18                  When Mr. Sucha Singh knew that people were getting

  19     arrested, but he kept going.      Gurkaran Singh kept going.       All

  20     of them kept going.     But Mr. Harinder Singh, I think it's

  21     relevant to his personal characteristics, and he stopped and

  22     that's undisputed here.      It's not disputed that he stopped

  23     and didn't keep going.

  24                  And I think that should be important for the Court

  25     to consider under those factors to say once he learned, once



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 31 of 65 Page ID #:7453

                                                                                31


   1     the lesson was learned, this is crazy.        I have two children.

   2     When he's putting it all together, that's when he stops.              The

   3     others are watching him get arrested, talking about him

   4     getting arrested on the phone.       They don't care.     They just

   5     kept going.

   6                And I think that's a big distinction what they did

   7     before and what they did after that would lead the Court to

   8     accept a sentence that would be much lower than anyone else.

   9     I think that Harmeet Singh received a sentence of 42 months

  10     and Mr. Wadhwa received a sentence of 41 months.

  11                THE COURT:    But Mr. Wadhwa cooperated such as he

  12     did.   I know your client attempted to.

  13                MR. JOHNSON:    My client did, but I'm sure that and

  14     in fact, he's ready to cooperate to the extent that he needs

  15     to now.   I mean, he just doesn't have the information.          He

  16     wasn't involved.    He wasn't involved at that level where he

  17     could cooperate.

  18                But that shouldn't be -- just because Mr. Wadhwa

  19     was intricately involved, and I think he went beyond drugs.

  20     There were so many things that were involved in some form of

  21     unlawful activity, and he was involved for years.          To the

  22     extent he would come in and get a 41-month sentence and

  23     comparing the two, I understand he cooperated, but he

  24     cooperated cause he was so substantially involved.

  25                THE COURT:    Well, he started out with a 70-month



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 32 of 65 Page ID #:7454

                                                                               32


   1     sentence and that lead to his decision to cooperate against

   2     your client apparently.

   3                MR. JOHNSON:    Yes, and I understand that.       But to

   4     the extent that they're in the same, uh, he had the

   5     cooperation.    He testified.    But to the extent that Mr. Singh

   6     had information, he could have testified, too.         I mean, I

   7     don't want the Court to discount the testimony of

   8     cooperators.    I understand the cooperators it's different.

   9     But I do believe that it shouldn't be oh, that's the

  10     exception and not look at the sentencing disparity.          I think

  11     it's very large to say that he would be around a 60 to 70

  12     month sentence.

  13                THE COURT:    Okay.

  14                MS. CHEN:    Your Honor, may I just briefly respond?

  15                So first of all with respect to once he learned his

  16     lesson, he stopped and whereas other people didn't.          To be

  17     clear he was arrested I believe October 16, 2012.          The very

  18     next day he attempted to cooperate, and by that I mean he

  19     actually spoke with Special Agent Lindsay Burns which meant

  20     the wiretap, federal, local investigation was the cat out of

  21     the bag at that point.

  22                So he knew that we had wiretaps going.         He knew

  23     that there was a much far-flung investigation.         Whereas the

  24     other individuals were simply stopped by local law

  25     enforcement and they were never told about that.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 33 of 65 Page ID #:7455

                                                                                33


   1                The second thing is to be clear and Special Agent

   2     Burns did testify at trial, it wasn't just a matter of he had

   3     information to cooperate on and it just never worked out.              As

   4     Special Agent Burns testified about, he disassembled, he lied

   5     during that interview so he had the opportunity to cooperate.

   6                Your Honor, I think the main point here is this.

   7     At the end of the day, we all agree 151 months is too much.

   8     Nobody is trying to punish somebody for exercising the

   9     constitutional right to testify -- sorry to go to trial.              But

  10     I think the Court hit upon the main point which is there's

  11     got to be a principled way to come up with a sentencing here.

  12     And just looking at it, Your Honor, first of all, each of

  13     these individuals, this Court varied, departed I can never

  14     remember which one it is.

  15                THE COURT:    Varied, I think.

  16                MS. CHEN:    For each of these individuals, and I

  17     think, for example, John Bradley Martin got 63 months.           He

  18     was a repeat courier.     He did not do any of the things that

  19     this defendant was convicted of and for which the evidence

  20     established he actually became a hwala broker as of July,

  21     August.

  22                John Bradley Martin, I believe he actually

  23     delivered as a courier.      There's no evidence that he actually

  24     became a hwala broker, I believe, twice.        For that he got 63

  25     months.   This Court departed, I believe the low end was



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 34 of 65 Page ID #:7456

                                                                               34


   1     87 months.    He did not cooperate.     This Court departed

   2     25 months.    If you look at the pattern, this Court departed

   3     about roughly 20, 30 months for non-cooperators which I think

   4     is fair.

   5                  For Bobbi, for Sanjev Wadhwa, Sucha Singh, Harmeet,

   6     to be clear all three of them either cooperated or attempted

   7     to cooperate and for that they got credit.         Whether or not

   8     they testified at trial, they actually provided substantial

   9     assistance in the government's mind and they got some sort of

  10     credit.    For those individuals, Sanjev Wadhwa was supposed to

  11     get 97 months, that was the low end.        Originally, got 70 and

  12     ended up getting 41.

  13                  So ultimately, 97 from 41.     Each of the cooperators

  14     from my very quick calculation, Your Honor, got about 40 to

  15     50 months of credit.     I think there is a difference when

  16     somebody does not take responsibility, goes to trial.          Part

  17     of the risk is that this court gets to see the full scope of

  18     the evidence.    I'm not, again, to be clear, nobody should be

  19     punished for going to trial, however, he does not take

  20     responsibility.

  21                  The other individuals not only took responsibility,

  22     but also cooperated.     And I think the patterns in the

  23     sentences being imposed in this case is that for those who

  24     took responsibility and cooperated, and, of course, there's

  25     self-interest in cooperating, they got a much bigger



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 35 of 65 Page ID #:7457

                                                                             35


   1     variance.   Whereas I think if you say that he should get the

   2     same amount as Sucha Singh, for somebody who actually for

   3     good or for bad, he got him involved.

   4                 And I have to say, Your Honor, to the extent that

   5     the Court indicated that an elder came and got him involved,

   6     that sounds a little bit like crediting the cultural defense,

   7     and I would object to that, Your Honor.        I think a lot of

   8     these individuals, we can get into 3553A factors and I'm sure

   9     we will, but I think a lot of those apply to the same --

  10     other defendants as well.      They all come from the same

  11     culture.

  12                 I understand Sucha Singh got him involved.

  13     However, for him to get the same sentence as somebody who

  14     took responsibility and cooperated, I think that actually

  15     creates a sentencing disparity.       And, again, I point to John

  16     Martin Bradley who plead guilty prior to trial, was sentenced

  17     by this Court for 63 months for being a courier which is a

  18     lesser role than this defendant who went to trial, did not

  19     take responsibility.

  20                 And I would think, Your Honor, looking at it, I

  21     think that the government is prepared to say a plus 16

  22     applies as opposed to a plus 18.       Therefore, it would take it

  23     to a base Offense Level of 32, Criminal History of 1 would be

  24     121 to 151.

  25                 I do think given everything, based off of the other



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 36 of 65 Page ID #:7458

                                                                               36


   1     sentences, relative culpability, as well as somewhat of the

   2     3553A factors, although, again, most of it applies to other

   3     defendants who have already been sentenced, I do think a

   4     97-to-121-month sentence which is two levels off, even though

   5     the Court has already stated he should not get a mitigating

   6     role adjustment, I think a 97-month sentence or maybe even a

   7     little bit less than that seems to be appropriate for the

   8     government.

   9                THE COURT:    Okay.

  10                MR. JOHNSON:    Your Honor, I just want to respond

  11     briefly.

  12                Mr. Martin had drug-related offenses connected to

  13     him as well and that's not the same as here with Mr. Singh.

  14     He did attempt to cooperate, but I'm talking about

  15     Mr. Harinder Singh, but he would not agree because it's not

  16     true in his mind that he knew it was related to drugs and

  17     that's what the hang-up issue in fact was, um, and at least

  18     in the beginning.     I think the government did revise the plea

  19     agreement to some form of unlawful activity.

  20                I still believe that it should be much lower.          I

  21     think I would be, you know, beating a dead horse already in

  22     terms of the sentence, but those individuals that the

  23     government has cited to where Sucha Singh gets 63 months,

  24     Harmeet 42 and Bobbi Wadhwa, 41, I think the sentence should

  25     be much lower than those sentences.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 37 of 65 Page ID #:7459

                                                                               37


   1                  THE COURT:   Well, first of all, I want to hear from

   2     Mr. Singh, but let me just make this generalized observation.

   3     I know you're all trying to make the very best case, and I

   4     don't mean it in a bad way, to place your respective client's

   5     position in the best of light.       I don't know that any other

   6     defendant in the case aside from Harinder Singh has depended

   7     so heavily on the, uh, religious, social characteristics as

   8     you have.

   9                  I could draw two inferences.     One, the rest of them

  10     didn't think it was very significant or two, you were the

  11     person who was careful enough to raise it as basis for

  12     departure.    But in either event, the fact that the Court did

  13     not depart on a cultural basis for the other defendants

  14     strikes me as beside the point because I don't think the

  15     other defendants really raised the issue in the first place

  16     so the Court was probably not confronted with the issue.

  17                  As far as relative culpability, uh, I think that

  18     the factors are at best unclear as to whether Mr. Harinder

  19     Singh is so much more culpable than the other defendants that

  20     he should have 97 months in custody.        As I said, I think that

  21     the right number is somewhere between 60 and 70 months.           I

  22     realize that's a larger departure for Mr. Singh than it would

  23     have been for the other defendants in the case.

  24                  I also think that I have to throw into this the

  25     age-old charge that I have to find a sentence that is



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 38 of 65 Page ID #:7460

                                                                              38


   1     sufficient, but not overly punitive.        And so there are a lot

   2     of factors at work here and that's why I always find

   3     sentencing so difficult.      But I do think that given the

   4     history of the case, given that the other defendants Sucha

   5     Singh, Harmeet Singh, Mr. Wadhwa all cooperated in some

   6     fashion or another, they are not the same as your client.

   7                  On the other hand, I think that their involvement

   8     in the conspiracy was perhaps greater than your client's

   9     because your client was induced to enter it.         On the other

  10     hand, Ms. Chen is correct your client proceeded to engage in

  11     the conduct and ultimately became not just a courier, but

  12     became a broker.    It makes it a very, very difficult

  13     situation.

  14                  And I have said 60 to 70 months.      I think 70 months

  15     is probably where I would end up in the case, but I recognize

  16     that everyone disagrees with me at some level or another and

  17     maybe that's good.

  18                  MR. JOHNSON:   I understand where the Court's going

  19     and I just want to make, I guess, a few more points.          Number

  20     one is that the cultural issue is not something that I think

  21     should be ignored the way it's being ignored.

  22                  THE COURT:   Well, I don't I'm ignoring it.      I am

  23     saying to the extent it is relevant, uh, I am acknowledging

  24     it.

  25                  MR. JOHNSON:   Um, to the extent that the Court has



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 39 of 65 Page ID #:7461

                                                                              39


   1     to consider as well the other 3553 factors, I would ask the

   2     Court to consider that he has been out over the six years.

   3     He's been in full compliance over the time of the last three

   4     on electronic monitoring.      Not a risk of flight or a danger

   5     to the community.     And to the extent that that's a punishment

   6     that's no more than necessary, um, I think that so the Court

   7     understands where I believe 60 to 70 months is more than

   8     necessary to let him know that this is illegal and shouldn't

   9     be done when in fact he withdrew on October 12, 2016.          And

  10     the rest of what we would have to say is in the papers.

  11                THE COURT:    I've considered what's in your papers.

  12     If I were to adopt the level 32, criminal history one, it

  13     would yield the range that Ms. Chen referred to which I can

  14     pull out, 129 to something.

  15                MS. CHEN:    Your Honor, I believe 121 to 151.

  16                THE COURT:    Okay, 121 to 151.     If that were the

  17     starting point, 70 months is would still be an enormous

  18     variance from that level.      I've indicated that I disagree

  19     with your contention that Mr. Singh is entitled to a

  20     three-level decrease for a mitigating role.         I disagree with

  21     your objection to the plus six because I think there is

  22     sufficient evidence to demonstrate that Mr. Singh knew he was

  23     connected to drug trafficking.

  24                So what we go to is variances and as I say, your

  25     client uniquely offered as a basis for a variance religious



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 40 of 65 Page ID #:7462

                                                                             40


   1     and cultural history.     Um, I'm not sure I buy it, but I'm

   2     giving it some credence, obviously, in reaching 70 months

   3     when the level might have been 121 months.

   4                I'm also considering the other 3553A factors which

   5     include the nature and history of our client, whether a

   6     sentence of 70 months sends a message to him, if you will, or

   7     to others similarly situated.       I think it does.

   8                And I think that it also shows that he did not take

   9     responsibility for his conduct which would have given him

  10     perhaps a lower offense level, and I think that a 70-month

  11     sentence fairly accounts for the sentences given to others in

  12     the case that we've discussed so it seems to me that's where

  13     I should end up.

  14                That said if as I assume he will, Mr. Singh wishes

  15     to be heard, I am more than pleased to hear from him.

  16                MR. JOHNSON:    Okay, Your Honor.     May I have just a

  17     moment?

  18                THE COURT:    Sure.

  19                MS. CHEN:    And, Your Honor, before we hear from

  20     Mr. Singh, may I just make a couple of things clear just for

  21     the record?

  22                THE COURT:    Sure.

  23                MS. CHEN:    And I'll wait for Mr. Johnson.

  24                THE COURT:    Please.

  25                MS. CHEN:    If I may put some things on the record?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 41 of 65 Page ID #:7463

                                                                             41


   1                THE COURT:    That's fine.    Let him finish and then

   2     you can go ahead.

   3                MR. JOHNSON:    I didn't hear.

   4                THE COURT:    I think Ms. Chen wants to place

   5     something on the record, but she wanted to do it when you

   6     were not communicating with your client.

   7                MR. JOHNSON:    So Mr. Singh does have something to

   8     say.

   9                Did you want to put something on the record?

  10                MS. CHEN:    Only just for the record about -- and,

  11     Your Honor, I, uh -- the government appreciates the time that

  12     this Court has put into this case.       I recognize that it is a

  13     difficult situation to try to sentence real people relative.

  14     I never want to come off strident or cute, frankly, but I

  15     would like to put this on the record, again, as my Appeals

  16     Unit would want me to.

  17                Uh, to the extent that this Court is recognizing

  18     the religious and cultural aspects and to address the Court's

  19     comments that no other defendant had so explicitly put that

  20     on the record, I believe that's true.        My recollection was

  21     faith and family was explicitly raised in front of the jury

  22     over the government's objections and over I believe the

  23     Court's sustaining of objections.       So this defense frankly

  24     has permeated every aspect of this defendant's case.

  25                I will say to the extent this Court has indicated



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 42 of 65 Page ID #:7464

                                                                               42


   1     it is giving some credence to it, I would simply note, and

   2     again, Your Honor, this is for the record that at trial it

   3     was raised especially in wiretap calls that this individual

   4     and, again, not to be cute, but has tattoos and earrings

   5     which likely is not consistent with an orthodox faith.           So

   6     it's unclear if he was practicing in the faith.

   7                And I recognize that that has -- that was a defense

   8     and that is now being used as a mitigating factor.          But I

   9     want to make very clear that the government doesn't believe

  10     it should apply.    And that even if it did would apply as a

  11     mitigating circumstance, it wouldn't apply to this defendant.

  12                THE COURT:    Okay.   Let me just be clear because I

  13     think I haven't been clear.      The government objected to

  14     Mr. Gill's testimony both that he was giving me social and

  15     religious testimony and to the substance.        I think

  16     Mr. Johnson then came back and said the Court has a right to

  17     consider that in any event because this is sentencing.

  18                What I think I said was to the extent that I have

  19     the right to consider that information, I will do so, but I

  20     don't buy into it.     I disagree that cultural and religious

  21     factors come into play in this case.        I indicated the reason

  22     for my variance related to lots of factors, uh, and to the

  23     extent that, uh, the religious factors were offered, I have

  24     considered them.

  25                I was not granting a variance based on them because



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 43 of 65 Page ID #:7465

                                                                             43


   1     as I say, I didn't buy into it.       I think I wasn't clear.      But

   2     that said I indicated that there were a variety of factors

   3     that had been put forward in terms of perhaps Mr. Singh

   4     wasn't entitled to a minus three for his role in the offense,

   5     but it seemed to me that he was less culpable than some of

   6     the others.

   7                Some of the others received lesser sentences than I

   8     proposed to given in this case because they cooperated, uh,

   9     they took responsibility early on and there were other

  10     factors that lead to their having lower sentences.          But once

  11     again I was not saying that Mr. Singh was necessarily as

  12     involved at every stage as some of the other people who

  13     seemed to me to have had higher roles in the operation

  14     including Mr. Wadhwa, Sucha Singh, Harmeet Singh to some

  15     extent.

  16                I don't know if I've clarified anything or not, but

  17     your comments are certainly noted for the record.          And I just

  18     wanted to be clear knowing that sometimes I'm not as clear as

  19     I would like to be.

  20                MR. JOHNSON:    Neither am I.     I wanted to make sure

  21     that it's clear we are advancing that and would oppose any

  22     objection to it.    That it's not a cultural departure or

  23     variance simply because to say that the individual, I think

  24     what the guideline as written say don't depart because of

  25     that individual's race or culture.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 44 of 65 Page ID #:7466

                                                                             44


   1                 THE COURT:   Right.

   2                 MR. JOHNSON:   That's not what the departure is for.

   3     The cultural and religious context goes right and fits right

   4     within the 3553A factors.      I understand what the Court is

   5     saying that even if that is the case, the Court rejects -- is

   6     not persuaded by it and I understand that.

   7                 What I would like to note is that the government

   8     has consistently and in its papers as well and just now

   9     talked about the religious context so I think I would like to

  10     address it.    When the government talks about mirroring in

  11     that Mr. Harinder Singh was mirroring the behavior of Sucha

  12     Singh, Gurkaran Singh, it is absolutely not the same thing

  13     based upon Professor Gill's letter and the context this

  14     occurred.   That these individuals were much higher in the

  15     faith.   That Sucha Singh was a leader in the church who

  16     prayed over the community.      So was Ramesh Singh, another

  17     individual.    They were all much higher and had authority than

  18     Mr. Harinder Singh would have been low on the totem pole.

  19                 The government talked about tattoos and earrings.

  20     I think that goes further into showing that the deference he

  21     would have for someone who would wear a turban and a beard.

  22     It's because members of a congregation, including myself,

  23     when you look up to a leader of a church, it doesn't mean

  24     that you're perfect.     It means that you might be striving to

  25     get to that level, and that's what Mr. Harinder Singh was



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 45 of 65 Page ID #:7467

                                                                             45


   1     doing in our view in this context.

   2                Where he may not have worn the turban or had

   3     tattoos or he had earrings, but that doesn't mean he's not

   4     striving for the ideal values in the Sikh faith.          I think it

   5     shows that he would look up further to someone that actually

   6     has the discipline to do so.

   7                THE COURT:    And I understand your argument and with

   8     all due respect, I just disagree.

   9                MR. JOHNSON:    Thank you.

  10                Mr. Singh has something short to say.

  11                THE COURT:    Yes.

  12                THE DEFENDANT:     Your Honor, what I want to say is

  13     this case seems different than what it was.         The money that I

  14     was gathering around 20 people would give money to the

  15     San Jose Sikh temple.     I would go there for church, and I

  16     would deliver to Harmeet Singh.       I did this for two,

  17     three months.    And he told me this is like a Western Union.

  18     Even when I wanted to send money and I would ask priest how

  19     do I do it?    They told me this is the way.

  20                And I know this was not wrong.       There were --

  21     10,000 people were using the same system to send money.           And

  22     then towards the end, Gurkaran told me he is not well.

  23     Harmeet was not right.     So Gurkaran asked me that for a while

  24     if you can deliver the money.       And he told me you don't have

  25     to say anything to Sucha Singh.       It's not a big thing.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 46 of 65 Page ID #:7468

                                                                             46


   1                  And I told him I want to go to India for my

   2     sister's wedding, and then after that, I don't want to do

   3     this.   I want to buy a truck.      There are more Sikh people in

   4     Southern California than Northern California.         They have the

   5     book, list of people.       You can bring Sucha Singh here and you

   6     can ask him most of them are his relatives.         The book that

   7     they have.    All I want to say, Your Honor, I am innocent.

   8                  MR. JOHNSON:    I know that concludes what he's

   9     saying, but I think what, uh, Mr. Singh is trying to

  10     articulate is that he felt -- this is why I sincerely believe

  11     the cultural and religion impacted him.        He sincerely

  12     believed as he's going along that he's trusting his uncle.

  13     He's believing that the things he's delivering are

  14     appropriate, and that's really the context of what he is.

  15     And every indication was that his uncle was sending him to

  16     these Gudwharas to pick up money from the Gudwhara.

  17                  THE COURT:   I understand that is his position and

  18     your position.    And I -- at the risk of being too candid,

  19     when I know a case is going to be appealed, I would not

  20     expect a defendant to admit responsibility.         I understand

  21     that he feels that what he did was proper, and that will be

  22     decided obviously on another occasion.

  23                  That said, I do want to correct one thing that goes

  24     to Ms. Chen's point.      The recommendation of Probation was --

  25     the range was 151 to 188 months.       But I want to note for the



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 47 of 65 Page ID #:7469

                                                                             47


   1     record that their sentencing recommendation was 100 months in

   2     custody, not 151 months in custody which suggests that for

   3     purposes of determining sentencing disparity and issues of

   4     that nature, 70 months is even more reasonable than perhaps I

   5     had indicated earlier because this is a departure of

   6     approximately 30 months from the recommended sentence based

   7     on the higher offense level of 34.

   8                And as we've established, if we assume -- and the

   9     government, of course, is not giving up its contentions, but

  10     if we assume the offense level is 32, then we're talking 121

  11     to 151 months.    And if that were the range, I assume the

  12     recommendation from Probation is even less, but that's

  13     speculation on my part.

  14                But for the reasons I previously articulated, it

  15     does seem to me that 70 months is the appropriate sentence to

  16     meet the various issues and sentencing considerations of

  17     Section 3553A so for that reason, that's what I'm going to

  18     impose.

  19                Does anyone have anything further to say?

  20                Otherwise, I would proceed.

  21                MR. JOHNSON:    Your Honor, I just want to make sure

  22     that the record is complete.      If I may just have a minute to

  23     speak with -- there was just one other thing I wanted to put

  24     on the record.    I think what Mr. Harinder Singh was trying to

  25     explain was that there are --



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 48 of 65 Page ID #:7470

                                                                             48


   1                THE INTERPRETER:     Correction.    Your Honor,

   2     Mr. Harinder Singh said there are more Sikh community in

   3     Northern California than Southern California.

   4                THE COURT:    Right.

   5                THE INTERPRETER:     I wanted to clear that, and I

   6     asked him again, and he said yes, and that's what he said.

   7                MR. JOHNSON:    And that's what he was trying to put

   8     in the context to say that those individuals that were in his

   9     journal were from Sucha Singh.       They were the Sucha Singh

  10     contacts that he was using from, uh, to pick up money from

  11     the various Sikh temples.

  12                Your Honor, just in terms of making sure that the

  13     record is complete, is it possible to have Professor Gill

  14     make a statement or take the stand?

  15                MS. CHEN:    Your Honor, the government would object

  16     to that.   I believe the letter apparently is in the record.

  17     I would just object to that.

  18                MR. JOHNSON:    The Court can consider any evidence

  19     related to sentencing.

  20                THE COURT:    Well, I can, but think about where we

  21     are right now.    That's fine if you want to do it, but then

  22     the government is going to have an opportunity to

  23     cross-examine.    And I've indicated that I have considered his

  24     letter and I just do not accept it as a basis for a variance

  25     in this case.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 49 of 65 Page ID #:7471

                                                                             49


   1                MR. JOHNSON:    I understand.     If I might just have a

   2     moment?

   3                THE COURT:    But if we're going to do that, we've

   4     got to take a short recess.

   5                MR. JOHNSON:    Your Honor, we understand what the

   6     Court's rulings are.     The Court has read the letter, and

   7     we'll leave it at that.

   8                THE COURT:    Anything further, Ms. Chen?

   9                MS. CHEN:    Your Honor, I think only to the extent

  10     that there was no fulsome -- everything was quite fulsome,

  11     but to the extent that there was no fulsome discussion about

  12     3553A factors, I would just note that the government believes

  13     again for the record that a 97-month sentence would be

  14     extremely generous.     There's nothing in the defendant's

  15     personal history especially with regard, I believe

  16     Mr. Johnson raised immigration status.        Most of the

  17     individuals in this case would likely be deported if they

  18     weren't already deported so that would be inappropriate.

  19                Mr. Johnson also noted that the sentencing

  20     guidelines stated a person's culture or race should not be

  21     considered and yet then stated that 3553A should be

  22     considered a factor.     I'm not sure what the fine line between

  23     those two arguments are.

  24                With respect to, and to be very clear, I don't want

  25     to make any argument, uh, having an argument not addressed.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 50 of 65 Page ID #:7472

                                                                             50


   1     To the extent that Mr. Johnson made the argument that this

   2     defendant has been out on bond and fully complied, one, I'm

   3     not really sure about that.

   4                Two, to the extent that an individual who is facing

   5     serious federal charges and decides to obey the terms and

   6     conditions of bond, I don't believe that is something for him

   7     to be rewarded in terms of a lighter sentence.         That's simply

   8     following the law.

   9                And then finally, in terms of the cultural defense,

  10     again, while no other defendant raised this specifically, if

  11     we're to apply, it would apply across the board.          I

  12     understand that, again, to be very clear, Mr. Singh is

  13     probably one of the younger individuals in this case, and I

  14     understand that he got involved due to familial

  15     relationships, but I don't believe -- Gurkaran Isshpunani,

  16     Taran Singh, I don't believe they're high level priests in

  17     any temple.

  18                So, again, just putting it on the record, to the

  19     extent that culture should be considered which I believe it

  20     shouldn't be under the guidelines because if it can be

  21     considered under 3553A factor, how is it then there is

  22     prohibition considering it just in general?

  23                Again, I believe 3553A factors raised by

  24     Mr. Johnson in his papers are not that different from any

  25     other defendant.    Every defendant has family and children.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 51 of 65 Page ID #:7473

                                                                             51


   1     In some ways having a wife run out of the house with a baby

   2     in one arm and $388,000 in another hand might actually be an

   3     aggravating factor.

   4                So I just want to make that clear for the record,

   5     Your Honor.

   6                THE COURT:    Okay.   Well, having -- I will make

   7     clear I agree with everything you say regarding those 3553A

   8     factors, however, I have been concerned with sentencing

   9     disparity, I have been concerned with the relative role of

  10     this defendants versus other defendants in the case.

  11                Recognizing that some of the other defendants whose

  12     roles may have been more substantial, uh, had lesser

  13     sentences because they either cooperated or they plead guilty

  14     and all those factors also come into play, but I agree with

  15     everything you just said as to those factors.

  16                MR. JOHNSON:    And I -- and I hate to keep opening

  17     up --

  18                THE COURT:    No, go ahead.

  19                MR. JOHNSON:    But what I think the government is

  20     saying is absolutely wrong.

  21                THE COURT:    I know and that's exactly why I said

  22     that to the extent the government felt that I should not hear

  23     Mr. Gill's testimony, I was prepared at least provisionally

  24     to hear what he had to say.      And I made it very clear my

  25     personal view is I disagree with him and that's all there is



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 52 of 65 Page ID #:7474

                                                                             52


   1     to it.

   2                 MR. JOHNSON:   I understand.

   3                 The -- the -- the 3553A factors that -- that we've

   4     outlined in our paper, um, are an addition if you cross out

   5     the family and religious background is that his lack of

   6     experience and communication, connection with drug

   7     traffickers, I think that's absolutely true.

   8                 His -- his saying he accepted a job with Mr. Singh,

   9     uh, with his uncle, to, uh -- as an alternative to be home

  10     with his pregnant wife, that can be considered as well.           His

  11     role in the beginning and certainly as a courier, considered

  12     as well.

  13                 His ending on October 16th while others continued

  14     is that that should be considered as well the -- the -- under

  15     the circumstances of the offense as well as his compliance is

  16     absolutely something that the Court can consider at

  17     sentencing because it demonstrates that no new arrests or his

  18     willingness to get involved again or be connected to criminal

  19     activity.   Even if it's a small part, it should be considered

  20     in the history and characteristics.

  21                 The extreme family circumstances of his wife having

  22     two children after the initial arrest, his zero criminal

  23     history with a low risk of recidivism, those are all factors

  24     that the Court can consider under 3553.

  25                 THE COURT:   I agree those are factors that the



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 53 of 65 Page ID #:7475

                                                                              53


   1     court can consider, however, as I've indicated, they're not

   2     the factors I'm relying upon in reaching this conclusion.

   3                  MR. JOHNSON:    Understood.

   4                  THE COURT:   Okay.   Anything further?

   5                  MS. CHEN:    I don't believe so, Your Honor.

   6                  I think there was a request for bail pending appeal

   7     and the government would oppose that.

   8                  THE COURT:   Okay.

   9                  MR. JOHNSON:    There is a request for bail pending

  10     appeal.   As the Court is aware that what the defendant must

  11     do is bring forth a plausible argument that may be successful

  12     on appeal.    That he's demonstrated he's not a risk of flight

  13     or danger to the community in the very beginning.          I think

  14     he's demonstrated that and I think bail pending appeal should

  15     be granted.

  16                  THE COURT:   All right.   I am disinclined to grant

  17     bail pending appeal.      I will consider a surrender date.       I'm

  18     not remanding him into custody.

  19                  MR. JOHNSON:    What I would like is that would the

  20     Court be inclined with January 31st as a self-surrender date?

  21                  THE COURT:   I know the government probably opposes

  22     it, but I would be prepared to do that.

  23                  MS. CHEN:    Your Honor, the government does not

  24     oppose it.    That's fine.

  25                  MR. JOHNSON:    When the Court said, I want to be



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 54 of 65 Page ID #:7476

                                                                             54


   1     clear for the record, is the Court would be inclined not to

   2     grant bail pending appeal?

   3                THE COURT:    I'll tell you why.

   4                MR. JOHNSON:    Okay.

   5                THE COURT:    First of all, I think there is a low

   6     probability that a new trial will be granted.         I think

   7     there's a low probability that the conviction will be

   8     reversed on appeal.     And I believe that your client has

   9     demonstrated at least up until now that he's not a risk of

  10     flight although I do think that is a possibility given his

  11     ability to travel, but I think that can be mitigated by the

  12     existing circumstances or surrender of passport and things

  13     along those lines.     I just don't think you have met the bar

  14     in my mind for me to grant bail on appeal.

  15                MR. JOHNSON:    In terms of the risk of flight and

  16     danger to the community, he's continuously, he has electronic

  17     monitoring.

  18                THE COURT:    I'm aware of that.

  19                MR. JOHNSON:    He has turned in his passport.

  20                The standard in Handy 761 Fed.2d. 1279 is that is

  21     there a debatable issue that would be raised on appeal that

  22     would likely result in reversal being successful.

  23                I think that, in fact, there are several debatable

  24     issues that are listed on page 22 of the brief, that there

  25     were several issues raised at trial, that, um -- including



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 55 of 65 Page ID #:7477

                                                                             55


   1     the statements that the Court has ruled on, the jury

   2     instructions -- the, uh, uh, the jury instructions related to

   3     the money laundering as well as the offense in the 1960 as

   4     well as the -- the defense that the entire -- the defendant

   5     should have been entitled to cross-examine Sanjev Wadhwa

   6     during the trial.     And I think these are debatable issues

   7     that if granted will be, uh -- would actually lead to another

   8     trial.

   9                 It's not determining whether they're great issues,

  10     but if they are a debatable issue, and they -- if one of them

  11     is granted by the 9th Circuit that that would actually lead

  12     to a new trial.

  13                 So I think the standard is met for bail pending

  14     appeal.

  15                 THE COURT:   Well, your arguments are noted for the

  16     record and for the reasons I just indicated, I respectfully

  17     disagree.

  18                 MR. JOHNSON:   Thank you, Your Honor.

  19                 THE COURT:   Okay.   Do you want to say anything in

  20     response to that, Ms. Chen?

  21                 MS. CHEN:    Only with respect to the bail pending

  22     appeal, Your Honor.

  23                 THE COURT:   Yes.

  24                 MS. CHEN:    Only that I believe that none of the

  25     eight issues listed on page 22 of Mr. Johnson's sentencing



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 56 of 65 Page ID #:7478

                                                                               56


   1     memorandum would actually satisfy the standard.         And in

   2     particular with regard to Paragraph 4 with regards to his

   3     entitlement to present evidence or discuss faith and family,

   4     I believe he did get to do that at trial, perhaps not to

   5     extent he wanted to.

   6                  I will otherwise submit as the reasons listed by

   7     the Court.    And I do believe that only other thing I would

   8     mention is now having been convicted and sentenced to a

   9     lengthy sentence, I do believe that increases incentive for

  10     flight.   On that I would submit, Your Honor.

  11                  THE COURT:   All right.

  12                  MR. JOHNSON:   Just on the bail pending appeal so

  13     the record is clear, the Court didn't conclude that he was a

  14     flight risk, those could be mitigated.        I don't think the

  15     Court addressed danger.

  16                  THE COURT:   Let me be clear.    I think that there

  17     are not really debatable issues as to whether a new trial

  18     would be granted or the conviction reversed on appeal.           To

  19     the extent that I have to address risk of flight and danger

  20     to the community as part of the motion, and I think it's

  21     pretty much mooted by a finding that there's little

  22     likelihood of reversal on appeal and little likelihood that a

  23     new trial would be granted.

  24                  But to the extent I do, it seems to me after I

  25     impose a 70-month sentence, there is a greater risk of flight



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 57 of 65 Page ID #:7479

                                                                             57


   1     and I think that the issue of danger to the community is a

   2     neutral issue.    In other words, I don't think that Mr. Singh

   3     presents a risk of danger to the community that cannot be

   4     mitigated, but I do think that there's little likelihood of a

   5     reversal or a new trial.

   6                 MR. JOHNSON:   I understand the Court's ruling and I

   7     just want to be clear on the Court's ruling related to, uh,

   8     is he a risk of flight?

   9                 THE COURT:   What I'm saying is he is to the extent

  10     that I am imposing a 70-month sentence.        He has greater

  11     incentive to flee in those circumstances.        I believe that for

  12     the short term that we're talking about until the date of his

  13     self-surrender, the fact that he is not in possession of his

  14     passport and the fact he's on electronic monitoring for that

  15     short period of time does something to mitigate that risk,

  16     but I do not think it entirely mitigates the risk.

  17                 As I've experienced in numerous other cases where I

  18     have delayed a self-surrender date and have believed that

  19     there was not a great risk of flight and people have flown

  20     the coup more times than I'd like to count.         So I can't tell

  21     you there's no risk of flight.       Does that answer the

  22     question?

  23                 MR. JOHNSON:   I think it does Your Honor.

  24                 THE COURT:   Ms. Chen, anything further?

  25                 MS. CHEN:    No, Your Honor.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 58 of 65 Page ID #:7480

                                                                             58


   1                  THE COURT:   Okay.   Then it is ordered that the

   2     defendant shall pay to the United States a special assessment

   3     of $300 which is due immediately.       Any unpaid balance shall

   4     be due during the period of imprisonment at the rate of not

   5     less than $25 per quarter and pursuant to the Bureau of

   6     Prisons Inmate Financial Responsibility Program.

   7                  Pursuant to Guideline Section 5E1.2(a), all fines

   8     are waived as the Court finds that the defendant has

   9     established that he is unable to pay and not likely to become

  10     able to pay any fine.

  11                  MR. JOHNSON:   I'm sorry, Your Honor.     Can the Court

  12     slow down?

  13                  THE COURT:   Absolutely, I'm sorry.     Let me start at

  14     the beginning.

  15                  It is ordered that the defendant shall pay to the

  16     United States a special assessment of $300 which is due

  17     immediately.    Any unpaid balance shall be due during the

  18     period of imprisonment at the rate of not less than $25 per

  19     quarter and pursuant to the Bureau of Prisons Inmate

  20     Financial Responsibility Program.

  21                  Pursuant to Guideline Section 5E1.2(a), all fines

  22     are waived as the Court finds that the defendant has

  23     established that he is unable to pay and is not likely to

  24     become able to pay any fine.

  25                  Pursuant to the Sentencing Reform Act of 1984, it



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 59 of 65 Page ID #:7481

                                                                             59


   1     is the judgment of the Court that the Defendant Harinder

   2     Singh is hereby committed on Counts 1, 2 and 3 of the

   3     indictment to the custody of the Bureau of Prisons for a term

   4     of 70 months.    This term consists of 70 months on each of

   5     Counts 1, 2 and 3 of the indictment to be served

   6     concurrently.

   7                Upon release from imprisonment, the defendant shall

   8     be placed on supervised release for a term of three years.

   9     This term consists of three years on each of Counts 1, 2 and

  10     3 of the indictment, all such terms to run concurrently under

  11     the following terms and conditions:

  12                1.   The defendant shall comply with the rules and

  13     regulations of the United States Probation Office and General

  14     Order 05-02 with the exception of Conditions 5, 6 and 14 of

  15     that order.

  16                2.   The defendant shall not commit any violation of

  17     local, state or federal law or ordinance.

  18                3.   During the period of community supervision, the

  19     defendant shall pay the special assessment in accordance with

  20     this judgment's orders pertaining to such payment.

  21                4.   The defendant shall cooperate in the collection

  22     of a DNA sample from the defendant.

  23                5.   As directed by the probation officer, the

  24     defendant shall notify specific persons and organizations of

  25     specific risks and shall permit the probation officer to



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 60 of 65 Page ID #:7482

                                                                                60


   1     confirm the defendant's compliance with such requirement and

   2     to make such notifications.

   3                6.   The defendant shall comply with the immigration

   4     rules and regulations of the United States and if deported

   5     from this country either voluntarily or involuntarily not

   6     reenter the United States illegally.

   7                The defendant is not required to report to the

   8     probation office while residing outside of the United States.

   9     However, within 72 hours of release from any custody or any

  10     reentry to the United States during the period of court

  11     ordered supervision, the defendant shall report for

  12     instructions to the United States Probation Office located at

  13     the United States Courthouse, 312 North Spring Street, Room

  14     600, Los Angeles, California 90012.

  15                The drug testing condition mandated by statute is

  16     suspended based on the Court's determination that defendant

  17     poses a low risk of future substance abuse.

  18                It is further ordered that the defendant shall

  19     surrender himself to the institution designated by the Bureau

  20     of Prisons at or before 12:00 noon on January 31, 2019.           In

  21     the absence of such designation, the defendant shall report

  22     on or before the same date and time to the United States

  23     Marshal located at Roybal Federal Building, 255 East Temple

  24     Street, Los Angeles, California, 90012.

  25                Okay.   Do we have a request?



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 61 of 65 Page ID #:7483

                                                                             61


   1                MR. JOHNSON:    For location?

   2                THE COURT:    Yes.

   3                MR. JOHNSON:    Yes, Your Honor, we do.

   4                THE COURT:    And that is?

   5                MR. JOHNSON:    That he be in Southern California

   6     close to his family and his children.

   7                THE COURT:    And the Court will make that

   8     recommendation that the defendant be placed at a facility in

   9     the Southern California area which is hopefully near his

  10     family.

  11                Um, Mr. Singh, to the extent you have a right to

  12     appeal and you do, you must do so within 14 days of today.

  13     If you cannot afford to pay for counsel, counsel will be

  14     provided for you at no cost.      Do you understand that?

  15                THE DEFENDANT:     Yes.

  16                THE COURT:    Okay.

  17                MR. JOHNSON:    Your Honor, I have two statements

  18     regarding the sentencing.

  19                THE COURT:    Sure.

  20                MR. JOHNSON:    I believe the Court has imposed a

  21     sentence of 70 months for each count that they run

  22     concurrent.    I believe Counts 2 and 3 have a 60-month cap.

  23                THE COURT:    Thank you for clarifying that.

  24                MR. JOHNSON:    I would also like to -- to object

  25     generally just for the record, generally to the supervised



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 62 of 65 Page ID #:7484

                                                                             62


   1     release conditions and certainly just for appeal purposes and

   2     in particular but including DNA, the requirement that he, uh,

   3     be required to submit to DNA testing.

   4                THE COURT:    Okay.   Let me first of all say that the

   5     sentence is to 70 months on Count 1, 60 months on Count 2,

   6     60 months on Count 3, and all such counts shall be served

   7     concurrently.

   8                With regard to the objections, uh, to the

   9     conditions of supervised release, I believe that while I'm

  10     going to note them for the record, the objections are not

  11     well taken, and I intend to overrule the objections based on

  12     the orders -- general order of this court regarding

  13     conditions of supervision.

  14                Um, and to the extent that I need to, uh, deal with

  15     the 3553A factors, I think I have already done so in the

  16     course of these proceedings, and I have indicated that the

  17     key factors in my mind are not only the defendant's history

  18     and characteristics excluding what I think -- well, let me

  19     put it this way, history and characteristics, namely that

  20     he's young, he was brought to this crime by Mr. Sucha Singh,

  21     uh, and may have been influenced by elders, the fact of the

  22     matter is I think he committed the crime fully knowing, uh,

  23     its objects.

  24                And last but not least, I have indicated that the

  25     reasons that I have varied his sentence to 70 months is



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 63 of 65 Page ID #:7485

                                                                             63


   1     principally to avoid what I believe are unwarranted

   2     sentencing disparities in the case.       Um, obviously, everyone

   3     preserves their objections.

   4                Now, the one thing that I do need to clarify,

   5     everybody, is I intend to find that the criminal history is

   6     34, and that the, uh -- uh, I'm sorry.        I misspoke.    The

   7     offense level is 34, and the criminal history category is 1.

   8     Um, for purposes of the statement of reasons recognizing that

   9     that there has been a concession by the government at least

  10     for purposes of this hearing without waving anything that the

  11     offense level is 32.

  12                Does anyone find a problem in my doing that?

  13                MR. JOHNSON:    Well, obviously, preserving the

  14     objections that the defendant has raised, I -- I don't know

  15     that we would weigh in.

  16                THE COURT:    Okay.

  17                MS. CHEN:    And, Your Honor, I don't find any issues

  18     with that as well.

  19                THE COURT:    Okay.    And then should we provide that

  20     bond will be exonerated upon surrender?

  21                MR. JOHNSON:    Yes.

  22                MS. CHEN:    Yes, Your Honor.

  23                THE COURT:    Okay.    Thank you, everyone.

  24                MS. CHEN:    Thank you, Your Honor.

  25                MR. JOHNSON:    Thank you, Your Honor.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 64 of 65 Page ID #:7486

                                                                             64


   1                THE CLERK:    This court is adjourned.

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1113 Filed 03/05/19 Page 65 of 65 Page ID #:7487

                                                                             65


   1

   2                           CERTIFICATE OF REPORTER

   3

   4     COUNTY OF LOS ANGELES         )

   5                                   )   SS.

   6     STATE OF CALIFORNIA           )

   7

   8     I, LAURA ELIAS, OFFICIAL REPORTER, IN AND FOR THE UNITED

   9     STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA,

  10     DO HEREBY CERTIFY THAT I REPORTED, STENOGRAPHICALLY, THE

  11     FOREGOING PROCEEDINGS AT THE TIME AND PLACE HEREINBEFORE SET

  12     FORTH; THAT THE SAME WAS THEREAFTER REDUCED TO TYPEWRITTEN

  13     FORM BY MEANS OF COMPUTER-AIDED TRANSCRIPTION; AND I DO

  14     FURTHER CERTIFY THAT THIS IS A TRUE AND CORRECT TRANSCRIPTION

  15     OF MY STENOGRAPHIC NOTES.

  16

  17

  18     DATE: JANUARY 24, 2019_________

  19

  20         /s/   LAURA MILLER ELIAS

  21     LAURA MILLER ELIAS, CSR 10019

  22     FEDERAL OFFICIAL COURT REPORTER

  23

  24

  25



                            UNITED STATES DISTRICT COURT
